NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
PETER C. NWOGU, DOING BUSINESS AS,
ENVIRONMENTAL SAFETY CONSULTANTS, INC.,
Plaintiff-Appello:nt,
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5015 `
Appeal from the United States C0urt of Federal
C1aims in case no. 09-CV-268, Judge Marian Blank Horn.
ON MOTION
ORDER
Appel1ant moved for "enforcement of the Board’s
judgment." The United States moves for a ten-day exten-
sion of time, until January 13, 2012, to file a response and
submits a response opposing the appellant’s motion.
To the extent the appellant is arguing the merits of
his case those arguments belong in the briefs
Acc0rdingly,

NWOGU V. US
lT lS ORDERED THATZ
2
(1) The United States’ motion for an extension of time
is granted
(2) The motion for "enforcement of the Board’s judg-
ment" is denied.
FEB 07 2012
Date
cc: YaW Akuoko, Esq.
David F. D’Alessandris, Esq.
s19
FoR THE CoURT
/s/ J an Horbaly
J an Horba1y
Clerk
FlLED
U.S. COUHT 0F APPEAl.S FUR
THE FEDERAL C|HCUlT
FEB 0 7 2012
JAN l-l0RBALV
CLERK